Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/21/2022 has been entered.


DETAILED ACTION
Claims 16-26 are pending in the claim Set filed 10/04/2021.
Claims 1-15 and 27 are canceled.
Applicants elected Group VI: claim 16, in the reply filed on 1/20/21 and a species as follows: ophthalmic disorder that is non-prolifererative diabetic retinopathy (NPDR).
Claims 18 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Herein, claims 16, 17 and 20-26 are for examination.
The following office action contains NEW GROUNDS of Rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 8/09/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16, 17 and 20-26 under 35 U.S.C. 103(a) are rejected as being unpatentable over Hahn (a) et al (USP 8796335, Pub. Date Aug. 5, 2014; cited in IDS filed 5/28/2020) [Hahn (a)] and Hahn (b) (US 20130079412) [Hahn (b)] in view of Theeuwes et al (USP 4111202) [Theeuwes], Kaushal et al (An Update on Osmotic Drug Delivery Patents, Pharmaceutical Technology, 2003, 13(1), p.38-97; cited in IDS filed 8/26/2019) [Kaushal] and Benke et al (US 20070026065) [Benke]. This rejection has been reformulated.
Regarding claims 16, 17 and 20-26,
Hahn (a) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoate of the formula (II) (See compound 22, col.155), wherein Hahn teaches preferably the sodium salt thereof (col.4, lns.18-21), wherein administration forms for oral administration are those which work according to the prior art, such as, the compound is released in a modified manner (col.38, lns.38-41). 
Hahn (b) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoic acid ([0703], Example 23 on page 78) and salts thereof, e.g., sodium [0031-0032]. Hahn (b) teaches a method of treatment of diabetic retinopathy [0217] using this compound, which would make obvious to those skilled in the art that this compound can be used to treat non-prolifererative diabetic retinopathy (NPDR)) having a reasonable expectation of success. Further, Hahn (b) teaches suitable administration of this compound comprises release in a controlled manner [[0272]. Further, Hahn (b) teaches delivery systems for this compound comprises tablets and implants [0274]. Hahn (b) teaches that it has been found advantageous to administer amounts of about 0.001 to 1 mg/kg, preferably about 0.01 to 0.5 mg/kg of body weight to achieve effective results; thereby providing to those skilled in the art a specific example of a therapeutic effective dosage range in which to administer (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino}phenyl)-3-cyclopropyl propanoic acid or salt thereof to a human in need thereof in a controlled manner in order to best achieve a desired goal having a reasonable expectation of success. Notably, this therapeutic effective dosage range of the drug as taught by Hahn (b) lies within or overlaps with the claimed range of about 0.01 to 10 mg/kg of body weight and makes obvious the amount of administered drug as claimed in Instant Claims 22-25. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Hahn (a) and Hahn (b) differ from the claims in that the documents do not teach that (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoic acid or salt thereof is administered by an osmotic release system comprising polyethylene oxide (hydrophilic swellable polymer) in the core. 
However, Theeuwes, Kaushal and Benke, as a whole, cure the deficiencies. 
Theeuwes teaches an osmotic system for the controlled and delivery of agent over time (Title). Theeuwes teaches an osmotic system for delivering a beneficial agent. The system comprises a wall surrounding an agent compartment (i.e., shell and core) and an osmagent compartment separated by a film and has a passageway (i.e., at least one orifice) through the wall for delivering agent from its compartment. The wall is formed of a material permeable to the passage of an external fluid and impermeable to the passage of agent and osmagent. The film is formed of a material impermeable to the passage of agent and osmagent and movable from an original to an expanded state. The agent compartment contains an agent that is soluble in the fluid and exhibits an osmotic pressure gradient across the wall against the fluid or the compartment contains an agent that has limited solubility in the fluid and exhibits a limited osmotic pressure gradient across the wall against fluid. The osmagent compartment contains an osmagent that exhibits an osmotic pressure gradient across the wall against the fluid. In operation, an agent is delivered from the system through the passageway by fluid being imbibed through the wall into the osmagent compartment urging it to increase in volume and expand the film and correspondingly diminishing the volume of the agent compartment, whereby the agent (i.e., drug) is released at a rate controlled by the permeability of the wall, the osmotic pressure-gradient across the wall, and the expansion of the film over a prolonged period of time (Abstract; See Figures 1-4). Theeuwes teaches the osmsotic system comprises polyethylene glycol as an expansion agent (i.e., polyethylene oxide) (col.8, lns.42-64). Theeuwes teaches that the osmotic system is implanted in the eye (See Fig. 5: ocular therapeutic system) and that system 10 contains an ophthalmic drug for release to the eye 25 at a controlled and continuous rate over a prolonged period of time (col.7, lns.10-34), which makes obvious providing (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoic acid or salt thereof in an osmotic release system to provide a method of treating non-prolifererative diabetic retinopathy having a reasonable expectation of success. Theeuwes teaches the term ‘drug’ includes a physiologically or pharmacologically active substance that produces a localized or systemic effects comprising humans, wherein the drug is an ophthalmic (col.11, lns.11-29; claim 2; See entire document).
Kaushal teaches many advantages of osmotic drug delivery that includes (i) delivery rate of zero-order (which is most desirable); (ii) delivery may be delayed or pulsed; (iii) drug release is independent of gastric pH and hydrodynamic conditions; and/or, (iv) higher release rates are possible with osmotic systems (p.38, middle and right columns, See Advantages of osmotic systems). Kaushal teaches polyethylene glycol (PEG) is used in the system (left column, bottom of the page).
Benke teaches osmotic release systems [0059], wherein cores, for example capsules or tablets, preferably tablets, are enveloped by a semipermeable membrane which has at least one orifice. The water-permeable membrane is impermeable to the components of the core but permits water to enter the system from outside by osmosis. The water which penetrates in then releases, through the osmotic pressure produced, the active ingredient in dissolved or suspended form from the orifice(s) in the membrane. The total active ingredient release and the release rate can substantially be controlled via the thickness and porosity of the semipermeable membrane, the composition of the core and the number and size of the orifice(s) [0060]. Benke teaches that both single-chamber systems (elementary osmotic pump) and two-chamber systems (push-pull systems) are suitable for an active ingredient (I), wherein an active ingredient is present in the osmotic systems in crystalline or micronized form [0065]. Benke teaches osmotic release systems comprising crystalline active ingredient wherein the core comprises polyethylene oxide [0113], which would inherently be a hydrophilic swellable polymer. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the sodium salt of (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino} phenyl)-3-cyclopropyl propanoate as taught by Hahn (a) and Hahn (b), as a whole, in a controlled release manner as provided in an osmotic release system as taught by Theeuwes, Kaushal and Benke, as a whole. One skilled in the art would have been motivated to do so because of the many advantages of using an osmotic release system to deliver a drug, e.g., (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropyl propanoate, to treat diabetic retinopathy [0217], thereby, making it obvious to one skilled in the art to provide this drug to treat non-proliferative diabetic retinopathy (NPDR)), wherein delivery can be delayed or pulsed as taught by the cited references. Moreover, one skilled in the art before the effective filing date of the claimed invention would recognized the benefit of using an osmotic release system and would have been motivated to provide a method of treatment and/or prevention of an ophthalmic disorder comprising administering (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropyl propanoate in a controlled manner using this type of delivery wherein polyethylene glycol (hydrophilic polymer) is provided in the core of the system having a reasonable expectation of success by following the guidance provided by Hahn (a), Hahn (b), Theeuwes, Kaushal and Benke, as a whole. Moreover, it would have been well within the purview of one of ordinary skill in art to optimize the amount (mg/kg of body weight) of the drug, e.g., (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropyl propanoic acid or salt thereof and further design a osmotic release system that delivers a therapeutic effective percent amount of this compound in the claimed amount while having a reasonable expectation of success (Instant Claims 22-26) by following the teachings of the cited references. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). As MPEP 2144.05 recites ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. The normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine the optimum therapeutic effective range in view of the teachings of Hahn (a), Hahn (b), Theeuwes, Kaushal and Benke, as a whole.
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Hahn (a), Hahn (b), Theeuwes, Kaushal and Benke, as a whole.

Response to Arguments
Applicants argue in the reply filed 6/21/2022 that Experiments with a 1:1 w/w ratio of active pharmaceutical ingredient (API) to polymer model the maximum problems expected and so when no problems are detected, these experiments support success at any ratio. Further, Applicants argue that the DSC experiments used many hydrophilic swellable polymers and establish superior results that are commensurate with the full scope of the claims. The DSC experiments used many hydrophilic swellable polymers and establish superior results that are commensurate with the full scope of the claims. With actual DSC data, the specification shows that the compound of formula (II) may be successfully formulated with eight different hydrophilic swellable polymers: polyethylene oxide, xanthan, vinylpyrrolidone/vinyl acetate copolymer, PVP25, HPC LC, Eudragit LlOO, Eudragit RL PO, and polyacrylic acid. 

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE the unexpected results are not commensurate in scope with what is instantly claimed in the Claim Set filed 10/04/2021. Particularly, claim 16 recites the limitation: at least one hydrophilic swellable polymer that is polyethylene oxide. Thus, the scope of claim 16 encompasses polyethylene oxide and other hydrophilic swellable polymers in any amounts or ratios, thereof. Additionally, claim 16 recites the osmotic release system consists of a water permeable material in any (unclaimed) amounts. Since results obtained from the DSC analysis is limited to just a 1:1 ratio of formula (II) and a swellable hydrophilic polymer, the data produced by the DSC experiments are not commensurate with the scope of Claim 16, wherein instant claims do not recite the amounts (i.e., wt% based on the total weight of the osmotic release system) or ratios of the compound of formula II, water permeable material and swellable hydrophilic polymers and do not recite a claim limitation(s) that would make the scope of showing of claim 16 commensurate in scope with the provided DSC data.
Following the Interview on 9/2/2002 the Office’s position is that a Declaration that describes testing leading to the discovery of the particularly desirable properties of the sodium salt as described in paragraphs [0027-0028] of the Patent Application Publication US20200237648 would be useful in overcoming the rejections of record; and, furthermore, Instant Claims of the Claim Set filed 10/04/2021 are subject to Double Patenting Rejections in view of USP 10905667 and Patent Application 17732761. 

NEW GROUNDS of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16, 17 and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-16 and 19-25 of U.S. Patent No. 10905667 (herein ‘667) in view of Hahn (a) et al (USP 8796335, Pub. Date Aug. 5, 2014; cited in IDS filed 5/28/2020) [Hahn (a)] and Hahn (b) (US 20130079412) [Hahn (b)].
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘667 claims are directed to common subject matter. 
Instant Claims are directed a method for the treatment and/or prevention of ophthalmic disorders, for example, non-prolifererative diabetic retinopathy (NPDR) comprising administering to a human or animal in need thereof an effective amount of an osmotic release system, wherein the osmotic release system comprises a core and a shell, where the shell consists of a waterpermeable material impermeable for the components of the core and has at least one orifice, and where the core comprises sodium (3S)-3-(4-chloro-3-{[(2S,3R)-2-(4-chlorophenyl)- 4,4,4-trifluoro-3-methylbutanoyl]amino}phenyl)-3-cyclopropylpropanoate of the formula (II), i.e., sodium salt of formula (II) and at least one hydrophilic swellable polymer that is polyethylene oxide.
‘667 claims are directed the sodium salt of (3S)-3-(4-chloro-3-{[(2S,3R)-2-(4-chlorophenyl)- 4,4,4-trifluoro-3-methylbutanoyl]amino}phenyl)-3-cyclopropylpropanoate (sodium salt of Formula (II)), an osmotic release system consisting of a core and a shell, where the shell consists of a water-permeable material for the components of the core and having an orifice and where the core comprises sodium salt of formula (II) and at least one hydrophilic swellable polymer including polyethylene oxide. Further, a method for the treatment and/or prevention of one or more diseases comprising chronic kidney disease (CKD) and diabetic kidney disease (DKD) disorders to a human or animal comprising administering an effective amount of the osmotic release system comprising the sodium salt of Formula (II)).
‘667 claims differ from Instant Claims in that the ‘667 claims do not claim that the method for the treatment and/or prevention comprises ophthalmic disorders, for example, non-prolifererative diabetic retinopathy (NPDR).
However, Hahn (a) and Hahn (b), as a whole, cure the deficiencies. 
Hahn (a) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino} phenyl)-3-cyclopropylpropanoate of the formula (II) (See compound 22, col.155), wherein Hahn teaches preferably the sodium salt thereof (col.4, lns.18-21), wherein administration forms for oral administration are those which work according to the prior art, such as, the compound is released in a modified manner (col.38, lns.38-41). 
Hahn (b) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino} phenyl)-3-cyclopropylpropanoic acid ([0703], Example 23 on page 78) and salts thereof e.g., sodium [0031-0032]. Moreover, Hahn (b) teaches a method of treatment of diabetic retinopathy [0217] using this compound, which would make obvious to those skilled in the art that this compound can be used to treat non-prolifererative diabetic retinopathy (NPDR)) having a reasonable expectation of success. Further, Hahn (b) teaches suitable administration of this compound comprises release in a controlled manner [[0272]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a method for the treatment and/or prevention of ophthalmic disorders, for example, non-prolifererative diabetic retinopathy (NPDR) comprising administering to a human or animal in need thereof an effective amount of an osmotic release system, wherein the osmotic release system comprises a core and a shell, where the shell consists of a waterpermeable material impermeable for the components of the core and has at least one orifice, and where the core comprises sodium (3S)-3-(4-chloro-3-{[(2S,3R)-2-(4-chlorophenyl)- 4,4,4-trifluoro-3-methylbutanoyl] amino}phenyl)-3-cyclopropylpropanoate of the formula (II), i.e., sodium salt of formula (II), and at least one hydrophilic swellable polymer that is polyethylene oxide in view of the subject matter claimed in the ‘667 claims and the teachings of Hahn (a) and Hahn (b), as a whole.
Accordingly, the subject matter of Instant Claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the ‘667 claims, Hahn (a) and Hahn (b), as a whole.

Claims 16, 17 and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-18 and 21-23 of copending Application No. 17732761 (herein ‘761) in view of Hahn (a) et al (USP 8796335, Pub. Date Aug. 5, 2014; cited in IDS filed 5/28/2020) [Hahn (a)] and Hahn (b) (US 20130079412) [Hahn (b)].
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘761 claims are directed to common subject matter. 
Instant Claims are directed a method for the treatment and/or prevention of ophthalmic disorders, for example, non-prolifererative diabetic retinopathy (NPDR) comprising administering to a human or animal in need thereof an effective amount of an osmotic release system, wherein the osmotic release system comprises a core and a shell, where the shell consists of a waterpermeable material impermeable for the components of the core and has at least one orifice, and where the core comprises sodium (3S)-3-(4-chloro-3-{[(2S,3R)-2-(4-chlorophenyl)- 4,4,4-trifluoro-3-methylbutanoyl]amino}phenyl)-3-cyclopropylpropanoate of the formula (II), i.e., sodium salt of formula (II), and at least one hydrophilic swellable polymer that is polyethylene oxide.
‘761 claims are directed the sodium salt of (3S)-3-(4-chloro-3-{[(2S,3R)-2-(4-chlorophenyl)- 4,4,4-trifluoro-3-methylbutanoyl]amino}phenyl)-3-cyclopropylpropanoate (sodium salt of Formula (II)), an osmotic release system consisting of a core and a shell, where the shell consists of a water-permeable material for the components of the core and having an orifice and where the core comprises sodium salt of formula (II) and at least one hydrophilic swellable polymer including polyethylene oxide. Further, a method for the treatment and/or prevention of one or more diseases comprising chronic kidney disease (CKD) and diabetic kidney disease (DKD) disorders to a human or animal comprising administering an effective amount of the osmotic release system comprising the sodium salt of Formula (II)).
‘761 claims differ from Instant Claims in that the ‘667 claims do not claim that the method for the treatment and/or prevention comprises ophthalmic disorders, for example, non-prolifererative diabetic retinopathy (NPDR).
However, Hahn (a) and Hahn (b), as a whole, cure the deficiencies. 
Hahn (a) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino} phenyl)-3-cyclopropylpropanoate of the formula (II) (See compound 22, col.155), wherein Hahn teaches preferably the sodium salt thereof (col.4, lns.18-21), wherein administration forms for oral administration are those which work according to the prior art, such as, the compound is released in a modified manner (col.38, lns.38-41). 
Hahn (b) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino} phenyl)-3-cyclopropylpropanoic acid ([0703], Example 23 on page 78) and salts thereof e.g., sodium [0031-0032]. Moreover, Hahn (b) teaches a method of treatment of diabetic retinopathy [0217] using this compound, which would make obvious to those skilled in the art that this compound can be used to treat non-prolifererative diabetic retinopathy (NPDR)) having a reasonable expectation of success. Further, Hahn (b) teaches suitable administration of this compound comprises release in a controlled manner [[0272]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a method for the treatment and/or prevention of ophthalmic disorders, for example, non-prolifererative diabetic retinopathy (NPDR) comprising administering to a human or animal in need thereof an effective amount of an osmotic release system, wherein the osmotic release system comprises a core and a shell, where the shell consists of a waterpermeable material impermeable for the components of the core and has at least one orifice, and where the core comprises sodium (3S)-3-(4-chloro-3-{[(2S,3R)-2-(4-chlorophenyl)- 4,4,4-trifluoro-3-methylbutanoyl] amino}phenyl)-3-cyclopropylpropanoate of the formula (II), i.e., sodium salt of formula (II)) and at least one hydrophilic swellable polymer that is polyethylene oxide in view of the subject matter claimed in the ‘761 claims and the teachings of Hahn (a) and Hahn (b), as a whole.
Accordingly, the subject matter of Instant Claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the ‘761 claims, Hahn (a) and Hahn (b), as a whole.


Conclusions
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626